FILED
                             NOT FOR PUBLICATION                            OCT 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JEREMY GAUTHIER,                                 No. 09-56096

               Plaintiff - Appellant,            D.C. No. 5:08-cv-1488-SJO-RC

  v.
                                                 MEMORANDUM *
JOHN J. STILES, DOES 1-7,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                            Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Jeremy Gauthier, a former California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs by various prison medical personnel. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo, Nelson v. Heiss,

271 F.3d 891, 893 (9th Cir. 2001), and we affirm.

      The district court properly dismissed Gauthier’s action because neither his

disagreement with the dosage or type of pain medicine administered after his nose

surgery, nor his dissatisfaction with the denial of prescription strength pain

medicine for two days, constituted deliberate indifference to his serious medical

needs. See Toguchi v. Chung, 391 F.3d 1051, 1058 (9th Cir. 2004) (difference in

opinion between an inmate and medical personnel insufficient to constitute

indifference to medical needs); Frost v. Agnos, 152 F.3d 1124, 1130 (9th Cir.

1998) (alleged delays in administering pain medication, without more, do not

constitute deliberate indifference).

      The district court also properly dismissed Gauthier’s action with prejudice

because the defects in his claim could not be cured by amendment. See McKesson

HBOC v. New York State Common Ret. Fund, 339 F.3d 1087, 1090 (9th Cir. 2003).

      Gauthier’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                     09-56096